Citation Nr: 1030354	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-28 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for left knee internal derangement 
with degenerative joint disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 25, 1974, to 
September 9, 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In that decision, the RO denied the Veteran's 
petition to reopen a previously denied claim for service 
connection for left knee internal derangement with degenerative 
joint disease, finding that no new and material evidence had been 
submitted.  

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection.  This is so because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the 
Board is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Hence, the Board has characterized the claim for service 
connection for left knee internal derangement with degenerative 
joint disease as a claim to reopen.

As will be explained in the following decision, the Board is 
reopening the claim for service connection for left knee internal 
derangement with degenerative joint disease based upon receipt of 
new and material evidence.  The Board will then remand the 
underlying de novo issue for further development.  VA will notify 
the Veteran if further action is required on his part concerning 
this claim.




FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO denied the Veteran's 
claim for service connection for left knee internal derangement 
with degenerative joint disease.  The Veteran did not appeal that 
decision.

2.  Evidence received since the June 1998 decision is new, 
relates to an unestablished fact necessary to substantiate the 
Veteran's claim for service connection, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A June 1998 rating decision that denied the Veteran's claim 
for service connection for left knee internal derangement with 
degenerative joint disease is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302, 20.1103 (2009).

2.  Since the prior final denial of the Veteran's claim for 
service connection for left knee internal derangement with 
degenerative joint disease, new and material evidence has been 
received; hence, the requirements to reopen the claim have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  The Board has considered the legislation 
regarding VA's duty to notify and to assist claimants but finds 
that, given the favorable action taken herein with regard to the 
issue of whether new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for left knee internal derangement with degenerative 
joint disease, no further discussion of the VCAA is required with 
respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In a June 1998 rating decision, the RO denied the Veteran's claim 
for service connection for left knee internal derangement with 
degenerative joint disease.  The Veteran did not appeal, and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302, 20.1103 (2009).  In September 2006, the Veteran sought 
to reopen his claim.  He submitted additional evidence.  

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
Title 38, Code of Federal Regulations, Section 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, as indicated above, the last final denial pertinent to the 
claim for service connection for left knee internal derangement 
with degenerative joint disease was the June 1998 rating 
decision.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection 
for left knee internal derangement with degenerative joint 
disease in March 1998.  The RO denied the claim for service 
connection in June 1998 and, in so doing, found that the Veteran 
had a knee disability that pre-existed his entry into active duty 
and was not worsened by his time in service.  As such, the RO 
found that a grant of service connection was precluded.  This 
decision was not appealed and therefore became final.  

The Veteran now asserts that he has left knee internal 
derangement with degenerative joint disease that is related to 
injuries that he sustained during active military service, not to 
any pre-existing injury.  In particular, the Veteran contends 
that he never had a motorcycle accident or sustained any other 
knee injury prior to his entry onto active duty and that his 
current knee disability is related to the physical activities in 
which he was engaged while on active duty.  As a result, the 
Veteran contends that service connection for left knee internal 
derangement with degenerative joint disease is warranted.  

Evidence added to the record since the June 1998 rating decision 
includes, in pertinent part, a letter from the Veteran's mother 
dated in August 2007, as well as multiple statements from the 
Veteran concerning the origin of his knee disorder.  Review of 
the newly submitted evidence reflects that the Veteran's mother 
stated in the letter that at no time prior to service had the 
Veteran suffered from any knee injury.  In particular, the 
Veteran's mother stated that prior to his entry into active duty, 
the Veteran "had never exhibited any indication of a knee 
injury, nor had he received any medical treatment for any 
condition involving his knees."  In multiple written statements 
submitted to VA, and at his December 2008 hearing before the 
undersigned Veterans Law Judge, the Veteran has also contended 
that he never had a motorcycle accident or any other knee injury 
prior to service.  

The Board finds that the newly submitted evidence, in the form of 
the August 2007 letter from the Veteran's mother, as well as the 
multiple statements from the Veteran himself, is significant 
because it provides evidence refuting the existence of a pre-
existing knee injury.  Given that the RO denied service 
connection in its June 1998 decision, on the basis that the 
Veteran had suffered from a left knee injury prior to service 
that was not aggravated by his experiences in service, the Board 
finds that the information concerning whether the Veteran in fact 
had experienced a pre-service knee injury constitutes new and 
material evidence relating to the Veteran's claim of service 
connection for left knee internal derangement with degenerative 
joint disease.  It is new because the letter from the Veteran's 
mother has not been previously submitted to VA for consideration 
or otherwise been before VA decision makers.  It is also material 
because it offers potential evidence as to whether the Veteran in 
fact had any pre-existing left knee injury or disability prior to 
his entry onto active duty.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim, and the 
Board finds that it raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In that 
connection, the Board acknowledges that the Veteran's mother's 
August 2007 statement appears to refute the Veteran's in-service 
treatment providers, who stated that the Veteran had initially 
incurred a left knee injury due to a motorcycle accident 
approximately three years prior to his entry onto active duty.  
Thus, the Board concludes that the Veteran's mother's 
observations concerning the existence of a pre-existing 
disability-which are presumed credible under Justus, supra-
constitute new and material evidence.  

The Board finds, therefore, that the identified evidence relates 
to an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  Accordingly, new and material evidence 
has been submitted, and the criteria for reopening the previously 
denied claim for service connection for left knee internal 
derangement with degenerative joint disease have been met. 




ORDER

New and material evidence to reopen a claim of service connection 
for left knee internal derangement with degenerative joint 
disease has been received; to this limited extent, the appeal is 
granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for left knee internal derangement with degenerative 
joint disease is reopened, the claim must be considered on a de 
novo basis.  The Board finds that additional evidentiary 
development is necessary before a decision can be reached on the 
merits of the Veteran's claim.  

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, it is not 
enough that an injury or disease occurred in service; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Every Veteran who served in the active military, naval, or air 
service after December 31, 1946, shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  To rebut the presumption of sound condition for 
conditions not noted at entrance into service, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. 
Reg. 23,027 (May 4, 2005).  Concerning clear and unmistakable 
evidence that the disease or injury was not aggravated by 
service, the second step necessary to rebut the presumption of 
soundness, a lack of aggravation may be shown by establishing 
that there was no increase in disability during service or that 
any increase in disability was due to the natural progress of the 
preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  

The Veteran has also submitted records from the Veterans Health 
Care System of the Ozarks in Fayetteville, Arkansas, that appear 
to reflect the Veteran's ongoing treatment at that facility.  The 
records, however, cover a period of treatment only from December 
2002 through November 2005.  Records are also present in the file 
from the Central Arkansas Veterans Healthcare System, dating from 
April 2002 through October 2004.  The RO does not appear to have 
made an effort to obtain records from either facility, or from 
any other facility from which the Veteran may have received 
treatment, outside of those few records already associated with 
the claims file.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically in the claims file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA 
medical records may have a bearing on the Veteran's claim, on 
remand the agency of original jurisdiction (AOJ) must attempt to 
obtain any medical records, along with any other examination or 
treatment records, from the Veterans Health Care System of the 
Ozarks, the Central Arkansas Veterans Healthcare System, or any 
other identified facility and associate any records obtained with 
the claims file.  If any records sought are determined to be 
unavailable, the Veteran must be notified of that fact pursuant 
to 38 C.F.R. § 3.159(e) (2009).

Relevant evidence of record consists of the Veteran's service 
treatment records and a statement from the Veteran's mother dated 
in August 2007, as well as multiple statements and hearing 
testimony from the Veteran himself.  Review of the Veteran's 
service treatment records reveals that, on his July 1974 entrance 
examination, no abnormalities were noted, and no notation of a 
pre-existing left knee injury was made.  Similarly, on his July 
1974 entrance report of medical history, the Veteran responded 
"No" when asked if he had any knee problems.  Records of 
treatment in August 1974, however, indicate that the Veteran was 
treated for pain in his left knee after exercising.  At that 
time, the Veteran's treatment provider noted that the Veteran 
reported having injured his knee in a motorcycle accident three 
years prior to service.  He was diagnosed with internal 
derangement of the left knee that existed prior to service, and a 
medical board proceeding was subsequently conducted, at which he 
was found medically unfit for service due to the reported pre-
service knee injury.  The Board notes that the findings in the 
service treatment records reflecting a previous left knee injury 
appear to be based only on the Veteran's statements; there are no 
medical or other records reflecting such a pre-service injury.  
The Veteran was medically discharged from service in September 
1974 due to his left knee problems.

Post-service evidence reflects that the Veteran was seen at the 
Central Arkansas Veterans Healthcare System as early as April 
2002 for complaints of pain in his left knee, which he reported 
at that time to have injured while marching during active duty.  
He was diagnosed at that time with internal derangement and a 
likely ACL tear of the left knee.  He was diagnosed with 
"traumatic arthritis" of the knee by private physician in 
August 2007 and has continued to receive treatment at both VA and 
private medical facilities for complaints of pain in his left 
knee.  The Veteran was also provided VA examination in February 
2008.  Report of that examination reflects that the examiner 
considered the Veteran's in-service report of having injured his 
left knee in a motorcycle accident prior to service.  The 
examiner diagnosed the Veteran with internal derangement of the 
left knee with mild degenerative joint disease, a finding that 
was confirmed on radiological examination, and concluded that the 
disability was due to the alleged pre-service injury and not 
aggravated by service.  The examiner stated specifically that his 
opinion as to the etiology of the Veteran's current left knee 
disability was due to the lack of documentation of any in-service 
injury and his long post-service history of manual labor, as well 
as the in-service findings of a pre-existing injury to the knee.

As noted above, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that a left knee disability 
existed prior to service and was not aggravated by such service.  
The Court has described the clear and unmistakable standard as an 
onerous one consisting of evidence that is undebatable.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. 
West, 12 Vet. App. 254, 258 (1999).  Although later service 
treatment records document the Veteran's report of having injured 
his left knee in a pre-service motorcycle injury, this report is 
not substantiated by any documentation of treatment for the 
alleged injury and was not recorded at the Veteran's entrance 
examination.  Indeed, the only evidence of such a medical history 
is the Veteran's own statements.  To the contrary, the Veteran's 
musculoskeletal system and lower extremities were noted to be 
normal at the time of his July 1974 entrance examination, and he 
and his mother have both submitted statements denying the 
existence of any pre-service injury to his left knee.  Thus, the 
Board concludes that no diagnosis of left knee internal 
derangement with degenerative joint disease or any other left 
knee disability was noted on the Veteran's entry onto active 
duty.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As noted 
above, the Veteran was diagnosed with internal derangement of the 
left knee in August 1974, soon after entering active duty, and 
was medically separated in September 1974 due to the disability.  
Since his separation from active duty, he has repeatedly 
complained to both private and VA treatment providers of pain in 
his left knee and was diagnosed with internal derangement of the 
left knee in April 2002 and with degenerative joint disease of 
the knee in February 2008.  He has sought ongoing treatment for 
that disability since that time.  As noted above, VA's duty to 
assist includes affording the claimant an examination or 
obtaining a medical opinion when there is competent evidence that 
a claimant has a current disability, or persistent or recurrent 
symptoms of a disability; there are indications that the 
disability may be associated with active service; and the record 
is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2009) are 
applicable where evidence, regardless of its date, shows that a 
Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  Service connection may be 
established on the basis of § 3.303(b) if the condition is noted 
during service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In that connection, the Veteran has alleged that he suffered from 
left knee problems during service that have continued to the 
present.  The Board notes that the Veteran is qualified, as a lay 
person, to report that he suffered pain during service that has 
continued to the present.  See Savage, 10 Vet. App. at 495.  
However, he is not competent to provide a medical opinion as to 
the onset of any current disability.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Here, the Veteran's service treatment records 
reflect that he complained on multiple occasions of pain in his 
left knee, was diagnosed with internal derangement of the knee 
during service, and was medically separated from service in 
September 1974 due to the left knee disability.  In addition, he 
has stated on multiple occasions, including at his December 2008 
hearing before the undersigned Veterans Law Judge, that he has 
had left knee pain that has continued and worsened since his 
period of active duty.  As the Veteran is competent to testify to 
observable facts, such as in-service pain and the continuity of 
symptoms from his time in service to the present, but is not 
competent to testify as to etiology of a current disability, the 
Board finds that there is insufficient competent medical evidence 
on file to make a decision on this issue and must therefore 
remand to obtain a medical examination and nexus opinion 
regarding the etiology of the Veteran's currently diagnosed left 
knee internal derangement with degenerative joint disease.  See 
McLendon, 20 Vet. App. 79.

Therefore, in light of the evidence of record and the need for 
additional clinical findings and a more definitive diagnosis and 
medical opinion concerning any relationship between the Veteran's 
period of service and his currently diagnosed left knee internal 
derangement with degenerative joint disease, the AOJ must arrange 
for the Veteran to undergo additional VA examination.  The 
examination must address the nature and etiology of the Veteran's 
left knee internal derangement with degenerative joint disease or 
any other diagnosed left knee disability, and any medical opinion 
offered must be based upon consideration of the Veteran's 
complete documented history and assertions through review of the 
claims file.  In opining as to whether the Veteran's currently 
diagnosed left knee internal derangement with degenerative joint 
disease or any other diagnosed left knee disability is related to 
his time in service, the examiner must pay particular attention 
to the Veteran's assertions of continuity of symptomatology since 
service.  The examiner must include a well-reasoned medical 
opinion addressing the nature and etiology of the Veteran's 
diagnosed left knee internal derangement with degenerative joint 
disease or any other diagnosed left knee disability and the 
medical probabilities that any diagnosed disability is related to 
the Veteran's time in service.  In so opining, the examiner is 
reminded that, as discussed above, the Veteran is presumed to 
have been medically sound at the time of his entry into active 
duty unless medical evidence clearly and unmistakably establishes 
otherwise.  Such examination is needed to fully and fairly 
evaluate the claim for service connection.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2010).

In view of the foregoing, the case is REMANDED to the AOJ for the 
following action:

1.  The AOJ must review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures are met.  This should include 
requesting that the Veteran provide 
sufficient information and, if necessary, 
authorization to enable the RO to obtain 
any additional pertinent evidence not 
currently of record pertaining to the 
claim on appeal.  

2.  The AOJ must obtain from the Veterans 
Health Care System of the Ozarks and the 
Central Arkansas Veterans Healthcare System 
any available medical records pertaining to 
the Veteran's examination or treatment at 
that facility not presently of record.  The 
AOJ must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2009) regarding 
requesting records from Federal facilities.  
Any other sources of treatment records 
identified by the Veteran must also be 
contacted.  All records and/or responses 
received must be associated with the claims 
file.  If any records sought are determined 
to be unavailable, the Veteran must be 
notified of that fact pursuant to 38 C.F.R. 
§ 3.159(e) (2009).

3.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be scheduled 
for VA examination.  The entire claims 
file, including a copy of this remand and 
any records obtained, must be made 
available to and reviewed by the examiner 
designated to examine the Veteran.  The 
examination report must reflect 
consideration of the evidence of record as 
well as the history elicited from the 
Veteran.  All appropriate tests and studies 
must be accomplished, and all clinical 
findings must be reported in detail.  

On examination, consideration should be 
given to the evidence of record, including 
those records in August and September 1974 
reflecting the Veteran's complaints of left 
knee problems at the time of his separation 
from active duty, his ongoing post-service 
complaints of left knee pain, and his April 
2002 and February 2008 diagnoses of left 
knee internal derangement with degenerative 
joint disease.  The examiner must provide a 
complete and well-reasoned opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the current disability 
was caused by or had its onset during the 
Veteran's military service or was worsened 
during the Veteran's service from August 
1974 to September 1974.  In so opining, the 
examiner is reminded that the Veteran is 
presumed to have been medically sound at 
the time of his entry into active duty 
unless medical evidence clearly and 
unmistakably establishes otherwise.  

The examiner must set forth all examination 
findings, along with the complete rationale 
for the opinions expressed. 

4.  The AOJ must ensure that the requested 
examination and medical findings/opinions 
answer the questions presented in this 
remand.  If the report is insufficient, it 
must be returned to the examiner for 
necessary corrective action, as 
appropriate.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
must be furnished a supplemental statement 
of the case (SSOC) and afforded the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


